EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MICHAEL TAIT on April 29, 2021.
The application has been amended as follows:
Claim 1, line 3: “steam transferor” was changed to --a steam transferor--.
Claim 1, line 5: “steam” was changed to --the steam--.
Claim 1, lines 17-18: “the internal state including the pressure of the pump main body which is detected by a pressure sensor of the pump main body detector” was changed to --the internal state including the water level detected by a water level sensor, the temperature detected by a temperature sensor and the pressure detected by a pressure sensor of the pump main body detector--.
Claim 1, line 21: “using the pressure sensor” was changed to --using the pressure sensor and the temperature sensor--.
Claim 1, line 26: “being performed” was changed to --is performed--.
Claim 3, line 4 and line 14: “steam” was changed to --the steam--.
Claim 3, line 17: “water is supplied to the use location” was changed to --water is supplied from the pump main body detector to the use location--.
Claim 3, line 22: “body” was changed to --body detector--.
Claim 3, line 27: “after water supply” was changed to --after the water supply--.
Claim 3, last 2nd line: “being performed” was changed to --is performed--.
Claim 4, line 4: “steam” was changed to --the steam--.
Claim 4, line 16: “body” was changed to --body detector--.
Claim 4, last two lines: “being performed” was changed to --is performed--.
Claim 5, lines 2-3: “in a pipe between a water source and a pump main body or a pipe separately formed in the pump main body” was changed to --in a pipe separately formed in the pump main body--.
Claim 5, line 4: “the pipe” was changed to --the pipe separately formed in the pump main body--.
Claim 5, line 6: “the inside” was changed to --an inside--.
REASONS FOR ALLOWANCE
Claims 1, 3 – 5, 7 – 9 and 20 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts on record alone or in combination fails to specifically teach an energy saving pump ““wherein the controller is configured to turn on the suction valve and turn off the steam transferor when a condensed level of internal steam of the pump main body which is detected using the pressure sensor and the temperature sensor of the pump main body is in a vacuum state or in a state similar to vacuum even without cooling the pump main body after water supply is performed from the pump main body to the use location, such that suction water is performed from the water source into the pump main body in response to the vacuum state or the state similar to vacuum which is generated 
Therefore, claims 1, 3 – 5, 7 – 9 and 20 – 23 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746